DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 2/16/2022 to claims 48 and 64 have been entered. Claims 48, 53-65, 73-76, 83 and 96-100 remain pending. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant's election on 1/18/13 of the species “liver,” “liver stem cells,” “angioblasts,” “hyaluronans," and “VEGF” is still in effect over the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48, 53-65, 73-76, 83 and 96-100 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 48 and 64 have been amended to recite “wherein the concentration of CMHA-S is between 0.8 and 1.6% (w/v) based on the sum of CMHA-S and PEG-DA, and the concentration of PEG-DA is between 0.4 to 1.6% (w/v) based on the sum of CMHA-S and PEG-DA”. Applicant points to Table 3 and paragraph [0117] of the specification to support these new limitations. However, there are two reasons that the specification does not provide adequate support.
First, the claims limit to specific ranges, CMHA-S between 0.8 and 1.6% (w/v), and PEG-DA between 0.4 to 1.6% (w/v), and nowhere does the specification contemplate these ranges or a combination of points to arrive at the recites ranges.. While Table 3 and paragraph [0117] of the specification includes specific percentage points, it does not contemplate several  values within the claimed ranges, and therefore does not provide support the claimed range.
Second, the claims limit to the percentages of CMHA-S and PEG-DA being based on the sum of CMHA-S and PEG-DA. The values listed in Table 3 and paragraph [0117] of the specification do not state that the values are based on the sum of CMHA-S and PEG-DA in the composition or do the calculations allow one to arrive at this claimed limitation. Therefore the specification does not provide support for amounts of CMHA-S and PEG-DA calculated based on the sum of CMHA-S and PEG-DA.
Because claims 53-63, 65, 73-76, 83 and 96-100 depend from claims 48 and 64, they must also be rejected under 35 U.S.C. 112, first paragraph. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48, 53-65, 73-76, 83 and 96-100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 48 and 64 have been amended to recite “wherein the concentration of CMHA-S is between 0.8 and 1.6% (w/v) based on the sum of CMHA-S and PEG-DA, and the concentration of PEG-DA is between 0.4 to 1.6% (w/v) based on the sum of CMHA-S and PEG-DA”. Therefore the claim limits to a 0.8 - 1.6% (w/v) CMHA-S and 0.4 - 1.6% (w/v) PEG-DA based on the total weight of CMHA-S and PEG-DA only. The claim is indefinite because the total weight of the variables of CMHA-S and PEG-DA are “based on the sum of CMHA-S and PEG-DA”, meaning that the variables are calculated based on CMHA-S plus PEG-DA being 100% (w/v). Since 0.4 to 1.6% (w/v) plus 0.8 - 1.6% (w/v) equal 1.2 – 3.2% (w/v), it is impossible for both of the claimed percentages to occur at the same time. Additionally, since each of the variables of the amount of CMHA-S and PEG-DA are based on the variable of CMHA-S plus PEG-DA, it is unclear how these variables based on variables can be calculated. If the applicant intended the claimed (w/v) to be based on the sum of the CMHA-S and PEG-DA hydrogel, which includes a solution, the applicant should clarify this within the claims. As such the metes and bounds of the claims cannot be determined. Clarification within the claims is required.
Because claims 53-63, 65, 73-76, 83 and 96-100 depend from indefinite claims 48 and 64 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph. 
Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered as they apply to these new grounds for rejection but they are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 48, 53-65, 75-76, 83 and 96-100 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanderhooft (2008, Thesis, Master of Science, The University of Utah) taken in view of Faris (2000, U.S. Patent 6,129,911), Schmelzer et al. (2007, JEM, 204(8): 1973-1987), Turner et al (2007, J Biomed. Mater. Res. B. Appl. Biomater. 82(1):156-68) and Bowlin et al. (2003, U.S. Patent 6,592,623). 
Regarding claims 48, 62, 64, 75-76, 83 and 98, Vanderhooft is drawn to hyaluronan based hydrogels that are cured in situ, have a storage (shear) modulus of 10 Pa to 3.5 kPa, that are useful for 3D cell culture, wound repair, and tissue engineering (see abstract). Regarding claims 48, 62, and 64, Vanderhooft teaches that the hydrogels are made from thiol-modified carboxymethyl HA (CMHA-S) hydrogels cross-linked in situ with poly(ethylene glycol) (PEG) based cross-linkers, including PEG diacrylate (PEG-DA) and are useful for cell seeded injectable tissue engineering (see page 5). Regarding claims 48 and 64, Vanderhooft teaches an example wherein the hydrogel is made from 1.5% (w/v) CMHA-S and 0.9% (w/v) PEG-DA (see page 10). Regarding claims 48 and 64, Vanderhooft teaches that the hydrogels are suitable for different types of tissues and cell types, including hepatocytes, and that the hydrogels can be optimized to repair specific target tissues (see pages 7, 26-27, 42-43 and 47). Regarding claims 53, 99 and 100, Vanderhooft teaches that like HA, collagen and laminin are also extracellular materials that support cells (see page 1) and Vanderhooft exemplifies adding collagen to the hydrogel (see pages 30 and 41). Vanderhooft teaches that the hydrogels retain their shape and are clinically implantable (see pages 1-2). 
Vanderhooft does not teach implanting CMHA-S PEGDA-encapsulated cells, for example liver stem cells and angioblasts, directly into a liver (claims 48, 64 and 96-97). Vanderhooft does not teach the gel also comprises laminin (claims 99-100). Vanderhooft does not teach coadministering a signaling molecule, for example vascular endothelial cell growth factor (VEGF) (claim 54). Vanderhooft does not teach the source or the methods of culturing the cells (claims 55- 61 and 65).
Regarding claims 48 and 64, Faris teaches administering liver stem cells directly into the liver to treat degenerative liver disease and to otherwise augment liver function. (Column 8, lines 10-35.) Regarding claims 53 and 99-100, Faris teaches semi-permeable membrane fibers which are suitable for seeding with stem cells, maybe untreated or treated with collagen, laminin, or fibronectin, all of which are also biomaterials, specifically biocompatible and biodegradable polymers. (Column 9, lines 1-16.) Regarding claims 48 and 64, Faris teaches that implanted liver stem cells differentiate into functional hepatocytes (column 2, lines 12-16; column 9, lines 18-21) and treat patients suffering from degenerative liver disease, cancer, or metabolic disease (column 3, lines 3-7; column 7, line 43, through column 8, line 9). Regarding claims 55- 61 and 65, Faris teaches that the cells may be obtained from fetal, pediatric, or adult liver tissue (column 2, lines 7-8). Regarding claims 59-60, Faris teaches the cells may or may not be autologous (see column 5 lines 3-20).
Regarding claims 58, 61, and 65, Schmelzer also teaches isolating hepatic stem cells (hHpSCs) from fetal and postnatal donors (see abstract, col. 2 on page 1985, and col. 1 on page 1986). Regarding claims 96-97, Schmelzer teaches colony expansion and cell outgrowth of hHpSCs depends on the presences of angioblast companion cells (see abstract and col. 1 on page 1985). Regarding claims 48, 64, and 96-97, Schmelzer teaches that these hHpSCs expanded in culture with complain cells can be implanted into mature liver tissue (see abstract).
Regarding claims 48 and 64, Turner teaches that HA based 3D scaffolds are ideal for engineered liver grafts of hepatic stem cells (see abstract). Regarding claims 48, 53, and 64, Turner teaches collagen is an extracellular matrix component and collagen containing gels are also a useful scaffold for hepatic stem cells (see col. 2 on page 158). Regarding claims 55-57, Turner teaches that hepatic progenitors should be cultured with Hiroshi Kubota’s Medium, which Turner teaches is a serum-free basal medium with calcium, insulin, transferrin/Fe, lipids, zinc, and selenium (see col. 1 on page 157).
Regarding claims 48, 53-54, 64, and 96-97, Bowlin teaches that seeding implants with angioblasts accelerates the formation of vascular elements once engineered tissue is placed into a recipient and that VEGF promotes neovascularization, for example capillary bed formation. (Column 11, line 55, through column 12, line 14.) Regarding claims 48, 64 and 96-97, Bowlin teaches that angioblasts may be combined with other cell types in engineered constructs in order to provide proangiogenic activity to those constructs. (Column 12, lines 11-14.)
A person of ordinary skill in the art would have had a reasonable expectation of success in using Vanderhooft’s CMHA-S PEGDA hydrogel to encapsulated to Faris’s liver stem cells for transplanting to treat a liver because Vanderhooft teaches that CMHA-S PEGDA hydrogels are useful with cells including liver cells, and that these HA based hydrogels are useful for wound repair and tissue engineering while Turner teaches that HA based 3D scaffolds are ideal for engineered liver grafts of liver stem cells. The person of ordinary skill in the art would have had a further reasonable expectation of success in coadministering Faris’s liver stem cells with Bowlin’s angioblasts using Vanderhooft’s CMHA-S PEGDA because Bowlin teaches that angioblasts are suitable for implantation into a subject. The skilled artisan would have been motivated to select these cell types because Faris teaches that liver stem cells repair diseased or dysfunctional liver when implanted into the body; Bowlin teaches that angioblasts promote neovascularization of implanted cells; Schmelzer teaches angioblasts are companion cells to liver stem cells that support the growth of liver stem cells; and Vanderhooft teaches CMHA-S PEGDA hydrogels are useful with cells including liver cells, and that these HA based hydrogels are useful for wound repair and tissue engineering.
The person of ordinary skill in the art would have had a further reasonable expectation of success in implanting Faris’s liver stem cells and Bowlin’s angioblasts within Vanderhooft’s CMHA-S PEGDA directly into the liver because Faris explicitly suggests implanting the cells into the liver and Bowlin teaches that angioblasts can be transplanted into subjects. The skilled artisan would have been motivated to implant Faris’s liver stem cells directly into the liver because Faris teaches that administration of these stem cells treats liver disease or dysfunction, and Schmelzer teaches angioblasts are companion cells to liver stem cells that support the growth of liver stem cells.
Regarding claim 63, implanting cells in a carrier onto a liver would form a patch on said liver. A holding of obviousness over the cited claims is therefore clearly required.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 73 and 74 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanderhooft in view of Faris Schmelzer, Turner and Bowlin as applied to claims 48, 53-65, 75-76, 83 and 96-100 above, and further in view of Vacanti (2002, U.S. Patent 6,455,311) and Taheri et al. (2002, U.S. Patent 6,435,190). 
The teachings of Vanderhooft, Faris, Schmelzer, Turner, and Bowlin are relied upon as above.
Vanderhooft, Faris, Schmelzer, Turner, and Bowlin do not teach that the cell-containing CMHA-S PEGDA hydrogel is introduced into a pocket prepared from omentum.
Vacanti teaches that liver cells seeded onto a supportive substrate can be implanted onto the microvasculature of the omentum. (Column 17, lines 55-59.) Vacanti teaches that liver cells administered in this way are viable and proliferate for at least three months. (Column 19, lines 7-12.) 
Taheri teaches that transplanted muscle tissue can be introduced into pockets formed in the omentum, where they receive blood supply. (Column 4, lines 50-60.) 
A person of ordinary skill in the art would have had a reasonable expectation of success in implanting Faris’s liver stem cells and Bowlin’s angioblasts suspended in Vanderhooft’s CMHA-S PEGDA hydrogel into a pocket in the omentum of the liver because Vacanti teaches that liver cells can be implanted in this way and that they are viable and proliferative. The skilled artisan would have been motivated to introduce the liver stem cells and angioblasts suspended in Vanderhooft’s CMHA-S PEGDA hydrogel into a pocket in the omentum because Taheri teaches that when cells are implanted into a pocket in the omentum, they receive a blood supply, thereby facilitating their viability and activity.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive.
Applicant alleges that the examiner’s statement in the last Office Action that the “Shu reference is no longer relied upon” amounts to the examiner taking the position that the Shu reference teaches away from the claimed method. This is not the case. Based on the amendments to the claims and the new search conducted with the filing of the RCE, it was simply determined that Vanderhooft was closer prior art than Shu. Nowhere was any determination made that Shu taught away from the claimed method.
Applicant alleges that because Vanderhooft does not exemplify introducing the hydrogel and cells into an internal organ, that there is no teaching or motivation within Vanderhooft introducing the hydrogel and cells into an internal organ. However, as stated above, Vanderhooft reference is drawn to hyaluronan based hydrogels that are useful for 3D cell culture, wound repair, and tissue engineering, and Vanderhooft specifically teaches that CMHA-S PEGDA hydrogels and are useful for cell seeded injectable tissue engineering. Vanderhooft further teaches that the hydrogels are suitable for different types of tissues and cell types, including hepatocytes, and that the hydrogels can be optimized to repair specific target tissues. While applicant is correct that Vanderhooft does not exemplify this in the publication, it is noted that Vanderhooft states several times throughout the publication that this is an intened use of the hydrogel, and Vanderhooft cites to many other publications to establish that it is known in the art that hydrogel carriers with cells can be injected for tissue repair. Furthermore, as discussed above, a person of ordinary skill in the art would have had a reasonable expectation of success in using Vanderhooft’s CMHA-S PEGDA hydrogel to encapsulated to Faris’s liver stem cells for transplanting to treat a liver because Vanderhooft teaches that CMHA-S PEGDA hydrogels are useful with cells including liver cells, and that these HA based hydrogels are useful for wound repair and tissue engineering while Turner teaches that HA based 3D scaffolds are ideal for engineered liver grafts of liver stem cells. Therefore this argument is not persuasive.
Applicant again points to the previously cited Shu reference and alleges that because Shu teaches cells can be retained in Shu’s hydrogel for a period of time, that there is no reasonable expectation to use Vanderhooft’s hydrogel for tissue repair. As an initial matter, applicant is reminded that Shu teaches that HA-DTPH-PEGDA hydrogels support cell growth and proliferation in vitro and in vivo when implanted subcutaneously in nude mice. (See Shu at page 1346, column 1.) Shu teaches that and that in situ crosslinkable, injectable hydrogels could form themselves into any shape and size directly at the site of tissue injury, where they support subsequent tissue production. (See Shu at page 1339-1340.) Therefore applicant is misinterpreting the previously cited Shu reference. Importantly, as stated above Vanderhooft specifically teaches that CMHA-S PEGDA hydrogels and are useful for cell seeded injectable tissue engineering, and therefore there is both teaching and motivation to use Vanderhooft’s hydrogel’s for the purpose Vanderhooft teaches they are useful for. Therefore this argument is not persuasive.
Applicant summarizes the claim amendments and Example 2 of the specification highlighting that their claimed amounts of CMHA-S and PEGDA within the hydrogel were found to be useful. However, as stated above, applicant’s amendments to the claims limiting to the amounts of CMHA-S and PEGDA are indefinite. Even so, if applicant intended the claimed values to be percentages based on the w/v of the hydrogel, these claimed amounts are exemplified by the Vanderhooft reference. Therefore this argument is not persuasive. 
Applicant highlights that Faris does not teach implanting liver stem cells into a liver within a hydrogel as claimed. However, as discussed above, the Faris reference was relied upon for teaching that administration of these stem cells treats liver disease or dysfunction. Applicant alleges that Faris also does not teach a hydrogel with laminin and collagen. However, the primary reference Vanderhooft specifically teaches that laminin and collagen are useful extracellular matrix components for cells and Vanderhooft exemplifies including collagen with the hydrogel substrate for cells. Therefore this argument is not persuasive.
Applicant alleges that Turner does not teach the CMHA-S PEGDA hydrogels as claimed since Turner’s HA hydrogels are made using a different crosslinker. However, as stated above, this limitation of CMHA-S PEGDA hydrogels is obvious over the primary reference Vanderhooft. 
Applicant alleges that the Turner reference is only teaches HA gels for in vitro assays and that the teachings of Turner in the rejection are mis-applied. However, the portion of the Turner abstract highlighted states “HA hydrogels are ideal as 3-D scaffolds for pluripotent hepatic progenitors and should be useful for generating cells to be used in bioartificial livers or tissue engineered liver grafts.” Therefore Turner does teach the use for liver grafts. Indeed, in the conclusion section of Turner, Turner further states “HA-based medical devices are already approved for clinical applications including injection and grafting within the body”, which further supports this statement in Turner’s abstract. Therefore this argument is not persuasive. 
Applicant alleges that Schmelzer and Bowlin do not cure the alleged deficiencies above. However, as applicant’s arguments above are not persuasive, this argument is not persuasive. 
Applicant highlights that Schmelzer’s experiments showing that liver stem cells are dependent of their angioblast partners is limited to in vitro experiments on plastic culture plates, and that Schmelzer does not provide any guidance for combining the cells with biomaterials as claimed. However, as stated above, while Schmelzer establishes the importance of combining liver stem cells with angioblast, the reasonable expectation of success for combining them with the claimed biomaterials comes from the other cited references. While applicant alleges that Schmelzer’s teachings should be considered as only being relevant to adherence to plastic culture plates, this is not the conclusion made by Schmelzer. Schmelzer specifically states in the abstract that “[s]urvival and proliferation of hHpSCs require paracrine signaling by hepatic stellate cells and/or angioblasts that coisolate with them”. Therefore Schmelzer’s teachings are not merely limited to adherence to plastic as the applicant alleges.
Applicant highlights that Bowlin does not exemplify administering angioblasts to livers. However, as discussed above, Bowlin does state that angioblasts can be administered to tissues to promote neovascularization, and Bowlin teaches that angioblasts may be combined with other cell types in engineered constructs in order to provide proangiogenic activity to those constructs. Again it is the combination of references that renders it obvious to administer angioblasts with liver stem cells to the liver. As stated above, Faris and Turner render it obvious to administer cells to the liver, while Schmelzer and Bowlin provide the motivation for combining angioblasts with the liver stem cells. Again, Schmelzer teaches that these hHpSCs expanded in culture with complain cells can be implanted into mature liver tissue. While the applicant is correct that none of the references alone teach all the claimed limitation, again, it is the combination of references that render the claimed method obvious.  
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653